UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2014 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2014 Semiannual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 41 Information About Your Fund's Expenses 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary April 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 0.65% –0.18% 1.96% 2.15% Adjusted for the Maximum Sales Charge (max 2.00% load) –1.37% –2.18% 1.55% 1.94% Barclays 1-Year G.O. Bond Index† 0.40% 0.69% 1.24% 2.24% Barclays 3-Year (2–4) Municipal Bond Index†† 0.75% 1.19% 2.43% 3.11% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.18% 2.00% 2.06% Adjusted for the Maximum Sales Charge (max 2.00% load) –2.18% 1.59% 1.86% Barclays 1-Year G.O. Bond Index† 0.68% 1.29% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.09% 2.43% 2.97% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 0.27% –0.83% 1.19% 1.38% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.73% –3.80% 1.00% 1.38% Barclays 1-Year G.O. Bond Index† 0.40% 0.69% 1.24% 2.24% Barclays 3-Year (2–4) Municipal Bond Index†† 0.75% 1.19% 2.43% 3.11% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.92% 1.25% 1.30% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.89% 1.06% 1.30% Barclays 1-Year G.O. Bond Index† 0.68% 1.29% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.09% 2.43% 2.97% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 0.27% –0.83% 1.22% 1.38% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.73% –0.83% 1.22% 1.38% Barclays 1-Year G.O. Bond Index† 0.40% 0.69% 1.24% 2.24% Barclays 3-Year (2–4) Municipal Bond Index†† 0.75% 1.19% 2.43% 3.11% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.83% 1.25% 1.30% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.83% 1.25% 1.30% Barclays 1-Year G.O. Bond Index† 0.68% 1.29% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.09% 2.43% 2.97% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 0.72% 0.06% 2.12% 2.32% Barclays 1-Year G.O. Bond Index† 0.40% 0.69% 1.24% 2.24% Barclays 3-Year (2–4) Municipal Bond Index†† 0.75% 1.19% 2.43% 3.11% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges –0.03% 2.18% 2.23% Barclays 1-Year G.O. Bond Index† 0.68% 1.29% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.09% 2.43% 2.97% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of4/30/14 No Sales Charges 0.77% 0.17% 2.21% 2.40% Barclays 1-Year G.O. Bond Index† 0.40% 0.69% 1.24% 2.24% Barclays 3-Year (2–4) Municipal Bond Index†† 0.75% 1.19% 2.43% 3.11% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 0.07% 2.27% 2.32% Barclays 1-Year G.O. Bond Index† 0.68% 1.29% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.09% 2.43% 2.97% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.90%, 1.67%, 1.66%, 0.70% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. †† The Barclays 3-Year (2–4) Municipal Bond Index is a market value-weighted index which covers those issues with remaining maturities of two to four years within the US investment-grade tax-exempt bond market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/14 $ 10/31/13 $ Distribution Information as of 4/30/14 Income Dividends, Six Months $ April Income Dividend $ SEC 30-day Yield‡‡ % )% )% % % Tax Equivalent Yield‡‡ % N/A N/A % % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended April 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.01%, –0.76%, –0.75%, 0.10% and 0.33% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 0.78%, –0.01%, 0.01%, 0.86% and 1.09% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1983. — Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1986. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 100.0% Alaska 0.5% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 North Slope Boro, AK, General Obligation, Series A, 2.5%, 6/30/2014 Arizona 3.1% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, State School Facilities Board Certificates of Participation, Series A-2, 4.0%, 9/1/2015 Phoenix, AZ, Civic Improvement Corp., Transportation Excise Tax Revenue, 5.0%, 7/1/2015 Pima County, AZ, Sewer Revenue, Series A, 3.0%, 7/1/2014 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 California 8.1% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.14%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Power Supply Revenue, Series G-4, 5.0%, 5/1/2016 California, State General Obligation: 4.0%, 9/1/2014 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Public Works Board Lease Revenue, Various Capital Project, Series I, 5.0%, 11/1/2021 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 Los Angeles, CA, Department of Water & Power, Waterworks Revenue, Series R-12322, 144A, 0.1%**, 7/1/2015, INS: AGMC, AMBAC, LIQ: Citibank NA Orange County, CA, Water District, Certificates of Participation, Series A, 0.1%**, 8/1/2042, LOC: Citibank NA Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 University of California, State Revenues, Series R-12236, 144A, 0.09%**, 10/1/2015, INS: AGMC, FGIC, LIQ: Citibank NA Colorado 1.0% Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2020 Colorado, State Housing & Finance Authority, State Unemployment Compensation, Series A, 5.0%, 5/15/2014 Denver City & County, CO, Airport Systems Revenue, Series A, AMT, 4.0%, 11/15/2015 Denver, CO, City & County Airport Revenue, Series A, AMT, 4.0%, 11/15/2014 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Connecticut 0.8% Connecticut, State General Obligation: Series D, 0.27%*, 9/15/2014 Series C, 4.0%, 6/1/2014 Delaware 0.1% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 Florida 6.7% Broward County, FL, Airport Systems Revenue: Series Q-1, 5.0%, 10/1/2014 Series P-1, AMT, 5.0%, 10/1/2020 Series P-1, AMT, 5.0%, 10/1/2021 Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Cityplace Community Development District Special Assessment Revenue, 5.0%, 5/1/2014 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, State Municipal Power Agency, Stanton II Project, Series A, 4.0%, 10/1/2014 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Jacksonville, FL, St. Johns River Power Park System Revenue, Series 25, 4.0%, 10/1/2014 Lee County, FL, Airport Revenue, Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Aviation Revenue: Series A, AMT, 4.0%, 10/1/2014 AMT, 5.0%, 10/1/2022 Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.13%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 2.8% Athens-Clarke County, GA, Unified Government, 3.0%, 12/1/2014 Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.0%, 11/1/2021 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.12%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Guam 0.1% Guam, International Airport Authority, Series C, AMT, 3.0%, 10/1/2014 Hawaii 0.0% Hawaii, State General Obligation, Series DQ, 5.0%, 6/1/2014 Idaho 0.0% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Series E, AMT, 5.95%, 7/1/2020 Illinois 6.0% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Cook County, IL, General Obligation, Series A, 5.0%, 11/15/2015 Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2020 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.25%, 6/1/2020 Illinois, State General Obligation: 4.0%, 8/1/2014 4.0%, 7/1/2015 Series A, 5.0%, 4/1/2015 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Lake County, IL, Forest Preserve District, Series A, 0.636%*, 12/15/2020 Indiana 1.8% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, State Finance Authority, Economic Development Revenue, Republic Services, Inc. Project, AMT, 0.47%**, Mandatory Put 6/2/2014 @ 100, 12/1/2037 Indiana, State Municipal Power Agency, Series A, 0.11%**, 1/1/2018, LOC: Citibank NA Iowa 0.2% Iowa, State Finance Authority Revenue, State Revolving Fund, 3.0%, 8/1/2015 Kansas 0.8% Kansas, State Department of Transportation Highway Revenue, Series A-2, 0.35%*, 9/1/2014 Kentucky 0.0% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Maine 0.4% Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 Maryland 3.8% Frederick County, MD, Public Facilities, Prerefunded 12/1/2015 @ 100, 5.0%, 12/1/2016 Maryland, State & Local Facilities, Series B, 5.0%, 3/15/2015 Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, 3.0%, 7/1/2014 Montgomery County, MD, Bond Anticipation Notes, Series B, 0.08%**, 6/1/2026, SPA: Wells Fargo Bank NA Massachusetts 3.3% Massachusetts, State Department of Transportation, Metropolitan Highway System Revenue, Contract Assistance, Series A7, 0.11%**, 1/1/2029, SPA: JPMorgan Chase Bank NA Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.67%*, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State Water Resources Authority Revenue, Series A-2, 0.1%**, 8/1/2037, SPA: TD Bank NA Westwood, MA, General Obligation, 3.0%, 6/1/2014 Michigan 4.0% Detroit, MI, City School District, School Building & Site, Series A, 4.0%, 5/1/2014 Detroit, MI, Water & Sewerage Department Disposal System Revenue, Series A, 5.0%, 7/1/2014 Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.0%, 10/15/2015 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, School District, 5.0%, 6/1/2014 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment: Series A, 5.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, State Municipal Bond Authority, Clean Water Fund, Prerefunded 10/1/2014 @ 100, 5.0%, 10/1/2026 Minnesota 0.1% Minnesota, State General Obligation, 5.0%, 8/1/2015 Mississippi 0.8% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.5% Kansas City, MO, Airport Revenue, Series A, AMT, 5.0%, 9/1/2015 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.9% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series A, 2.5%, 9/1/2034 Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 1.3% Clark County, NV, Airport System Revenue, Series C-1, AMT, 2.5%, 7/1/2015 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 New Jersey 2.4% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series J-4, Prerefunded 9/1/2014 @ 100, 5.0%**, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2014 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series P, 5.0%, 9/1/2014 Series W, 5.0%, 3/1/2015 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.0%, 6/15/2020 Series A, 5.25%, 12/15/2014, INS: NATL New Mexico 1.1% New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 New Mexico, State Finance Authority, State Transportation Revenue, Series A, 4.0%, 6/15/2014 New Mexico, State Severance Tax, Series A, 5.0%, 7/1/2015 University of New Mexico, Systems Improvement Revenues, 0.1%**, 6/1/2026, SPA: JPMorgan Chase Bank NA New York 18.0% New York, Metropolitan Transportation Authority Revenue, Series D, 4.0%, 11/15/2015 New York, Metropolitan Transportation Authority, Dedicated Tax Fund: Series B-1, 0.1%**, 11/1/2022, LOC: State Street Bank & Trust Co. 3.0%, 11/1/2014 New York, State Dormitory Authority Revenue, State Personal Income Tax Revenue, Series E, 5.0%, 8/15/2014 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, NYC Municipal Water Finance Project, Series A, 5.0%, 6/15/2015 New York, State Local Government Assistance Corp.: Series 8V, 0.1%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.12%**, 4/1/2022, SPA: Bank of America NA New York, State Thruway Authority, Series J, 5.0%, 1/1/2024 New York, State Thruway Authority General Revenue, Junior Indebtedness, Series A, 5.0%, 5/1/2019 New York, State Thruway Authority, Second General Highway & Bridge Trust Fund: Series A-1, 4.0%, 4/1/2015 Series A, 5.25%, 4/1/2015, INS: NATL New York, State Urban Development Corp. Revenue: Series A3C, 0.13%**, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3A, 0.13%**, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York, Triborough Bridge & Tunnel Authority Revenues: Series B-2C, 0.08%**, 1/1/2032, LOC: U.S. Bank NA Series B-3, 0.08%**, 1/1/2033, LOC: U.S. Bank NA New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2016 New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2014 New York City, NY, Municipal Water Finance Authority, "A", Series 20090047, 144A, 0.13%**, 6/15/2035, LIQ: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series 3B, 0.08%**, 6/15/2043, SPA: State Street Bank & Trust Co. Series B-3, 0.08%**, 6/15/2045, SPA: State Street Bank & Trust Co. Series B-4, 0.08%**, 6/15/2045, SPA: Northern Trust Co. Series B-2, 0.11%**, 6/15/2024, SPA: Royal Bank of Canada Series C, Prerefunded 6/15/2014 @ 100, 5.0%, 6/15/2019 New York City, NY, Transitional Finance Authority Revenue, Series 3, 0.09%**, 11/1/2022, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series C-5, 0.09%**, 8/1/2031, SPA: Bank of America NA Series A, 5.0%, 11/1/2014 New York, NY, General Obligation: Series G-5, 0.06%**, 4/1/2042, SPA: Wells Fargo Bank NA Series I, 0.08%**, 4/1/2036, LOC: Bank of America NA Series L-4, 0.08%**, 4/1/2038, LOC: U.S. Bank NA Series J-8, 0.5%**, 8/1/2021 Series H-1, 5.0%, 3/1/2015 Series I, 5.0%, 8/1/2015 Series J, 5.0%, 8/1/2015 Port Authority of New York & New Jersey, Series 178, AMT, 4.0%, 12/1/2015 North Carolina 2.2% Charlotte, NC, Douglas Airport Revenue, Series C, 0.09%**, 7/1/2039, LOC: Wells Fargo Bank NA Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2014 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Wake County, NC, General Obligation, Series D, 4.0%, 2/1/2015 Ohio 3.2% Columbus, OH, General Obligation, Series B, 5.0%, 2/15/2015 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2020 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Infrastructure Improvement, Series B, 4.0%, 8/1/2014 Oregon 0.5% Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 1.0% Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue: Series A, 4.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Pennsylvania, State Turnpike Commission Revenue, Series B, 1.27%**, 12/1/2019 Philadelphia, PA, Water & Wastewater Revenue, Series A, ETM, 5.0%, 8/1/2014, INS: AMBAC South Carolina 0.1% South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Dakota 0.3% South Dakota, Housing Development Authority, Homeownership Mortgage, Series A, AMT, 4.5%, 5/1/2031 Tennessee 0.9% Shelby County, TN, General Obligation, Series A, 5.0%, 4/1/2015 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1A, AMT, 4.5%, 1/1/2038 Texas 15.9% Allen, TX, Independent School District, 5.0%, 2/15/2024 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Clear Creek, TX, Independent School District, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2038 Dallas, TX, Refunding & Improvement, Series A, 4.0%, 2/15/2015 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 EL Paso, TX, Water & Sewer Revenue, 4.0%, 3/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System, Series B, 0.32%*, 6/1/2014 Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Mission, TX, State Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc., Series A, 0.35%**, Mandatory Put 7/1/2014 @ 100, 1/1/2020 North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.1%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Aldine Independent School District, School Building, 5.0%, 2/15/2016 Texas, Dallas-Fort Worth International Airport Revenue: Series E, AMT, 4.0%, 11/1/2015 Series F, AMT, 5.0%, 11/1/2014 Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Mission Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc.: AMT, 0.55%**, Mandatory Put 8/1/2014 @ 100, 1/1/2026 AMT, 1.5%, Mandatory Put 8/1/2014 @ 100, 8/1/2020 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.856%, 9/15/2017, GTY: JPMorgan Chase & Co. Texas, Spring Branch Independent School District House, 3.0%, Mandatory Put 6/15/2015 @ 100, 6/15/2041 Texas, State A & M University Revenue, Financing System: Series D, 5.0%, 5/15/2015 Series A, 5.0%, 5/15/2015 Texas, State Municipal Gas Acquisition & Supply Corp. III, Gas Supply Revenue: 5.0%, 12/15/2014 5.0%, 12/15/2021 Texas, State Public Finance Authority Revenue, Assessment Unemployment Compensation, Series B, 4.0%, 7/1/2018 (a) Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 Texas, Trinity River Authority, Regional Wastewater Systems Revenue, 5.0%, 8/1/2014 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Williamson County, TX, Limited Tax-Park, 0.01%, Mandatory Put 8/15/2015 @ 100, 8/15/2034 (a) Utah 0.4% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Utah, Housing Finance Agency, Single Family Mortgage, Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Utah, State General Obligation: Series B, 4.0%, 7/1/2015 Series B, 5.0%, 7/1/2014 Series A, 5.0%, 7/1/2015 Virginia 1.8% Loudoun County, VA, General Obligation, Series A, 4.0%, 7/1/2014 Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.08%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Commonwealth Transportation Board, Grant Anticipation Revenue Notes, 5.0%, 9/15/2021 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Virginia, State Resource Authority, Clean Water Revenue, State Revolving Fund, Prerefunded 10/1/2014 @ 100, 5.0%, 10/1/2023 Washington 4.1% Pierce County, WA, Tacoma School District No.10, 2.0%, 12/1/2014 Port of Seattle, WA, Revenue Bond, Series B, AMT, 3.0%, 8/1/2014 Seattle, WA, General Obligation, 2.5%, 12/1/2014 Washington, State General Obligation: Series 2599, 144A, 0.13%**, 1/1/2016, LIQ: JPMorgan Chase Bank NA Series 3087, 144A, 0.13%**, 7/1/2016, LIQ: JPMorgan Chase Bank NA Series R-2014A, 3.0%, 7/1/2015 Series C, 5.0%, 1/1/2015, INS: AMBAC Series R-2011-A, 5.0%, 1/1/2015 Washington, State Motor Vehicle Fuel Tax, Series R-B, 4.0%, 1/1/2015 Washington, State Public Power Supply System, Series B, 7.125%, 7/1/2016 Wisconsin 1.0% Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State General Obligation, Series A, Prerefunded 5/1/2014 @ 100, 5.0%, 5/1/2016, INS: NATL Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Wisconsin, State Transportation Revenue, Series 1, 4.0%, 7/1/2014 Total Municipal Bonds and Notes (Cost $537,687,785) Shares Value ($) Open-End Investment Company 0.4% BlackRock MuniFund, 0.02%*** (Cost $2,416,585) % of Net Assets Value ($) Total Investment Portfolio (Cost $540,104,370)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2014. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of April 30, 2014. *** Current yield; not a coupon rate. † The cost for federal income tax purposes was $540,104,370. At April 30, 2014, net unrealized appreciation for all securities based on tax cost was $11,901,928. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,267,015 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $365,087. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
